Citation Nr: 0602060	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-11 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida which denied the claims on appeal.

The appeal of the claim for service connection for hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Osteoarthritis of the right shoulder was first clinically 
shown more than twenty years after the veteran's discharge 
from active duty, and the competent medical evidence of 
record does not establish that it was more likely than not 
related to any incident of service.


CONCLUSION OF LAW

Osteoarthritis of the right shoulder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for hepatitis C and a right shoulder 
disorder was first received in September 2000.  After 
adjudicating the veteran's claims in September 2001, the RO 
provided initial notice of the provisions of the VCAA as it 
applies to this claim, in an October 2003 letter.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter and the supplemental statement of 
the case issued in August 2004 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  A September 
2003 electronic response from the Social Security 
Administration indicates that there was no Title II or XVI 
data found regarding the veteran, and there is no indication 
that he has filed a disability claim for Social Security 
benefits. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports.  Although the most 
recent examination report of May 2003 does not include an 
opinion as to the etiology of the veteran's right shoulder, 
the Board finds that given the lack of evidence showing any 
right shoulder injury in service and no evidence of arthritis 
of the right shoulder having manifested within one year of 
discharge, remanding this issue for further examination would 
be unnecessary and wasteful in this instance.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including arthritis, to a compensable degree within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he injured his right shoulder 
during service.  He alleges that he injured his shoulder when 
jumping into a bunker.  He stated that he did not have time 
to go to the paramedics after he hurt his shoulder.  

The veteran's service medical records contain no complaints 
of, or treatment for symptoms of joint problems involving the 
right shoulder during active service.  His August 1966 pre 
entrance examination's report of medical history revealed him 
to deny any bone, joint or other deformity and he denied 
having a trick or painful shoulder.  The examination itself 
was normal concerning the musculoskeletal system.  The 
records also show no evidence of an injury to the right 
shoulder.  The only reference of treatment concerning the 
right shoulder comes from a January 1968 record showing 
treatment for sunburn of the shoulders.  His May 1970 
separation examinations report of medical history revealed 
him to deny bone, joint or other deformity and he denied 
having a painful or trick shoulder.  

Service personnel records indicated that he served in 
Vietnam, however his DD Form 214 does not include any medals 
indicative of combat.  

The post-service evidence of record includes VA records from 
1975 showing treatment for headaches and anxiety related 
complaints.  Among these records is a September 1975 general 
physical evaluation which revealed examination of the 
extremities to have full range of motion, with no 
deformities, no cyanosis, including edema.  

A March 1976 VA examination was negative for any complaints 
or findings of right shoulder problems.  

Evidence of right shoulder problems are first shown in VA 
records from 2000.  A November 2000 record revealed that the 
veteran and the medical provider discussed osteoarthritis of 
the right shoulder, with pain improved on codeine.  He was 
noted to use lower weights when lifting on the right side.  
He had pain on flexion at 45 degrees.  The assessment was 
osteoarthritis of the right shoulder, mild to moderate.  A 
December 2000 VA record reveals findings of moderate 
arthritis of the right shoulder.  X rays were said to show 
moderate arthritis.  He was noted to work as a Certified 
Nurses Assistant (C.N.A.) and he needed mobility of the 
shoulders.  He was only able to abduct to 45 degrees and 
there was questionable impingement.  A February 2001 X ray 
showed osteoarthritis of the right glenohumeral joint, more 
pronounced than the acromioclavicular (AC) joint, otherwise 
negative.  Records from February 2001 revealed continued 
treatment with codeine for his right shoulder pain.  A 
physical examination from February 2001 was negative for 
impingement, negative Hawkins, negative cross arm adduct and 
full range of motion.  He had weakness of abduction and 
negative lift off.  Again X rays were noted to show 
glenohumeral degenerative joint disease (DJD) with 
acromnavicular joint changes, with possible osteophytes 
subacromial.  Another February 2001 treatment record noted 
that the veteran had right shoulder pain for several years 
now.  He was to undergo a magnetic resonance imaging (MRI) on 
the shoulder in March 2001, but canceled due to 
claustrophobia.  A May 2001 treatment record assessed 
shoulder pain, chronic overuse.  Another May 2001 treatment 
record noted ongoing complaints of right shoulder pain.  He 
was noted to have to lift patients in his job duties.  His 
shoulder was improved with 24 hours rest.  The treating 
physician noted that discussion with the veteran was made 
about normal shoulder films and proper body mechanics.  

In May 2003 the veteran underwent a compensation and pension 
evaluation.  This examination is shown to have been ordered 
to determine the current level of the veteran's disability 
for pension purposes.  The examiner indicated that the 
veteran related a history of diving into a bunker while 
stationed in Vietnam in 1967 and injuring the right shoulder.  
He was noted to work as a C.N.A. and indicated that he lost 
no time from work due to the shoulder.  The examiner 
indicated that the claims file was for review and documented 
reports to sick call for complaints of right shoulder pain.  
Subjective complaints of intermittent pain associated with 
overhead reaching or material handling with associated 
popping and clicking.  

Findings regarding the right shoulder showed 120 degrees 
forward flexion, 100 degrees abduction, 40 degrees external 
rotation, 45 degrees internal rotation.  He had negative drop 
arm sign, positive Speed test.  There was pain to palpation 
over the bicipital tendon.  There was moderate subacromial 
crepitus with abduction external rotation.  There was mild 
pain over the acromioclavicular joint.  Forearm circumference 
was measured at 26 centimeters bilaterally.  Biceps 
circumference was 32 centimeters on the right and 31 on the 
left.  Grip strength was 40 pounds on the right and 100 
pounds on the left.  This was a right hand dominant 
individual.  
X-ray study impression was early osteoarthritic degenerative 
changes of the acromioclavicular joint.  Also diagnosed was 
radiographic changes consistent with impingement syndrome.  
The clinical impression was osteoarthritis of the 
acromioclavicular joint with associated impingement syndrome.  
The examiner commented regarding the likelihood of the 
veteran's right shoulder giving him difficulty with 
repetitive overhead reaching or material handling in excess 
of 25 pounds.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for a right shoulder 
osteoarthritis.  There is no evidence of such a disability 
shown in service, aside from the veteran's claims that he 
injured his shoulder in service.  The service medical records 
are shown to be devoid of any reference to right shoulder 
problems, aside from a complaint of sunburn treated in 
January 1968.  His separation examination report of medical 
history was negative for right shoulder complaints, as were 
VA records and a VA examination report from the mid 1970's.  
The earliest evidence of right shoulder problems are not 
shown until 2000.  

Although the Board notes that the examiner in the May 2003 VA 
orthopedic examination gave a history of the veteran having 
hurt his right shoulder in service, this does not appear to 
be the case shown in the service medical records contained in 
the claims file.  Moreover, this examination report is noted 
to not contain any etiology opinion regarding the right 
shoulder disability.  This examination was primarily 
concerned with the veteran's current level of disability from 
the right shoulder.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for osteoarthritis of 
the right shoulder is not warranted, and there is no doubt to 
be resolved, as the bulk of the evidence is unfavorable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a right shoulder osteoarthritis is 
denied.


REMAND

The veteran claims entitlement to service connection for 
hepatitis C.  He alleges that while he served in Vietnam, he 
was subjected to a number of high risk factors for acquiring 
hepatitis C, which records from April 2001 now show a 
diagnosis.

Among the high risk behaviors, the veteran has alleged that 
he was inoculated with an unsterilized air gun, being 
subjected to unsanitary living conditions, tainted food, 
sharing needles, cigarettes, toothbrushes with other 
servicemen, and engaging in high risk sexual activities with 
the local women.  A July 2001 VA duty to assist letter is 
noted to have asked the veteran to describe whether he 
engaged in a number of risk factors for hepatitis C 
infection, and included in the list, high risk sexual 
activity, among others.

A review of the veteran's service medical records reflects 
that he was treated a number of times in service for sexually 
transmitted diseases.  In his December 1966 entrance 
examination, he denied ever having been treated for venereal 
disease.  In April 1968, he was seen for a urethral 
discharge, with his last sexual contact 10 days earlier in 
Bien Hoa.  He was treated in May 1968 for an open sore on his 
penis, with a sexual contact said to have been 30 days 
earlier in Vietnam.  He was diagnosed with "LGV" and 
treated with tetracycline.  In December 1968, he was treated 
for a urethral discharge and diagnosed with gonococcus (GC).  
In November 1969, December 1969 and in January 1970 he was 
treated for venereal warts.  His May 1970 separation 
examination was positive for a history of venereal disease.  
Thus his service medical records are highly suggestive of 
high risk sexual behavior while he was in the service.

The veteran's post-service occupation is noted to be in the 
health care field.  He is also noted to have tattoos on his 
arms, first noted in a March 1976 VA examination.  Both of 
these are noted to be high risk factors for hepatitis C.

In view of the evidence of high risk behavior shown in the 
service medical records, as well as some potential risk 
factors shown after service, the Board notes that the veteran 
has not been given the benefit of a VA examination discussing 
the etiology of the claimed hepatitis C disorder.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the claimed hepatitis C.  If 
no such disorder is found by the 
examiner, the examiner should so 
indicate.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.   All necessary tests 
and studies should be conducted.  The 
examiner should review all of the 
veteran's medical records and history.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the service medical 
records showing multiple treatments for 
sexually transmitted diseases, as well as 
the veteran's post-service history of 
working in the healthcare field and the 
history of his obtaining tattoos, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 chance) that the 
currently claimed hepatitis C became 
manifest during active service or is 
otherwise related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not (at least a 50/50 
chance) that the currently claimed 
hepatitis C is related to any post-
service event(s) or diseases.  If the 
etiology of the claimed hepatitis C is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the appellant 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


